ACCEPTED
                                                                                                         04-17-00676-CV
                                                                                              FOURTH COURT OF APPEALS
                                                                                                   SAN ANTONIO, TEXAS
                                                                                                      10/31/2017 3:56 PM



                                       NO. 04-17-000676-CV

REAL PROPERTY LOCATED AT                           §            IN THE FOURTH
                                                                                     FILED IN
404 FULLER ST., KERRVILLE, KERR                    §                          4th COURT OF APPEALS
COUNTY, TEXAS, Appellant                           §                           SAN ANTONIO, TEXAS
                                                   §            COURT         10/31/2017 3:56:04 PM
                                                                          OF APPEALS
V.                                                 §                              KEITH E. HOTTLE
                                                   §                                   CLERK
THE STATE OF TEXAS, Appellee                       §            SAN ANTONIO, TEXAS

                         NOTICE OF APPEARANCE OF COUNSEL
                      FOR HABITAT FOR HUMANITY-KERR COUNTY

TO THE HONORABLE JUSTICES OF SAID COURT:

        This Notice of Appearance of Counsel is brought by Habitat For Humanity-Kerr County, an

interested party in this matter, which notifies the Court of its retention of John W. Carlson to protect

its interest in the property.

        John W. Carlson of Carlson Law Firm, 717 Sidney Baker Street, Kerrville, Texas, 78028,

Phone: (830) 896-4488, Fax: (830) 896-4474, and State Bar Number 24010928, has been employed

to represent Habitat For Humanity-Kerr County in this matter.

                                                Respectfully submitted,

                                                Carlson Law Firm
                                                717 Sidney Baker Street
                                                Kerrville, Texas 78028
                                                Telephone: (830) 896-4488
                                                Telecopier: (830) 896-4474


                                                By:     /s/John W. Carlson
                                                        John W. Carlson
                                                        State Bar No. 24010928
                                                        john@carlsonlawfirm.net
                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Notice of Appearance of Counsel
for Habitat For Humanity-Kerr County was served upon the following on this 31st day of October,
2017:

       Peggy Sue Butler, Appellant, via Certified Mail, Return Receipt Requested; and
       Lucy Wilke, Attorney for Appellee.


                                                    /s/John W. Carlson
                                              John W. Carlson




                                                 2